Name: 83/573/EEC: Council Decision of 26 October 1983 concerning counter-measures in the field of international merchant shipping
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  European Union law;  organisation of transport;  maritime and inland waterway transport
 Date Published: 1983-11-28

 28.11.1983 EN Official Journal of the European Communities L 332/37 COUNCIL DECISION of 26 October 1983 concerning counter-measures in the field of international merchant shipping (83/573/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Whereas the results of the maritime information system set up under the provisions of Decisions 78/774/EEC (1), 79/4/EEC (2), 80/1181/EEC (3), 81/189/EEC (4) and 82/870/EEC (5), together with the experience of certain Member States, show that it would be advisable to define an appropriate Community procedure concerning counter-measures in the field of international merchant shipping in relation to third countries to be taken by the Member States concerned, HAS ADOPTED THIS DECISION: Article 1 A Member State which has adopted or intends to adopt counter-measures in the field of international merchant shipping in relation to third countries shall consult the other Member States and the Commission in accordance with the consultation procedure established by Decision 77/587/EEC (6). Article 2 1. The Member States shall endeavour, within the framework of the consultation referred to in Article 1, to concert any counter-measures they may take. 2. The Council may, acting unanimously, decide on the joint application by Member States of appropriate counter-measures forming part of their national legislation. Article 3 When engaging in the consultation referred to in Article 1, Member States should, if appropriate, specify as far as possible the following: (a) the developments which have caused counter-measures to be taken; (b) the shipping area to which the counter-measure is to apply; (c) the nature of the shipping service affected (for example liner traffic); (d) the nature of the counter-measures taken or to be taken; (e) the duration of the counter-measure; (f) the proportionality of the counter-measure to the damage suffered. Article 4 The Member States shall remain free to apply national counter-measures unilaterally. Article 5 The Decision is addressed to the Member States. Done at Luxembourg, 26 October 1983. For the Council The President G. MORAITIS (1) OJ No L 258, 21. 9. 1978, p. 35. (2) OJ No L 5, 9. 1. 1979, p. 31. (3) OJ No L 350, 23. 12. 1980, p. 44. (4) OJ No L 88, 2. 4. 1981, p. 32. (5) OJ No L 368, 28. 12. 1982, p. 42. (6) OJ No L 239, 17. 9. 1977, p. 23.